IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,655


EX PARTE ROBERT CONNOLLY MILLIGAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9010837 IN THE 403RD DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of five counts of
aggravated sexual assault and one count of burglary of a habitation and sentenced to life
imprisonment on each count. The Third Court of Appeals affirmed his convictions. Milligan v. State,
No. 03-04-00531-CR (Tex. App.-Austin Feb. 16, 2006, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because he 
failed to timely advise him of his right to file petition for discretionary review pro se. Appellate
counsel filed an affidavit with the trial court. Based on that affidavit, the trial court has entered
findings of fact and conclusions of law that appellate counsel failed to timely advise Applicant of
his right to petition for discretionary review pro se. The trial court recommends that relief be granted.
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Third Court of Appeals in case number 03-04-00531-CR that affirmed his conviction in cause
number 9010837 from the 403rd Judicial District Court of Travis County. Applicant shall file his
petition for discretionary review with this Court within 30 days of the date on which this Court's
mandate issues.
Delivered: October 5, 2011
Do not publish